Title: John Adams to Abigail Adams, 28 February 1779
From: Adams, John
To: Adams, Abigail




Feb. 28. 1779


This Day, the Chevalier D’Arcy, his Lady, and Niece, Mr. Le Roy and his Lady, dined here. These Gentlemen are two Members of the Academy of Sciences.
Now are you the wiser for all this? Shall I enter into a Description of their Dress—of the Compliments—of the Turns of Conversation—and all that.
For mercy Sake dont exact of me that I should be a Boy, till I am Seventy Years of Age. This Kind of Correspondance will do for young Gentlemen and Ladies under 20, and might possibly be pardonable till 25—provided all was Peace and Prosperity. But old Men, born down with Years and Cares, can no more amuse themselves with such Things than with Toys, Marbles and Whirligigs.
If I ever had any Wit it is all evaporated—if I ever had any Imagination it is all quenched.
Pray consider your Age, and the Gravity of your Character, the Mother of Six Children—one of them grown up, who ought never to be out of your sight, nor ever to have an Example of Indiscretion set before her.
I believe I am grown more austere, severe, rigid, and miserable than ever I was.—I have seen more Occasion perhaps.
